DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides new art rejections below necessitated by the current amendments.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13-15 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 13-14 each depend upon claim 12, which is cancelled.
Claim 15 inherits this deficiency from claim 14.
Claim 20 depends upon claim 19, which is canceled.
For the purpose of examination with respect to the prior art, the Examiner will interpret these claims as is they instead depended upon independent claim 1 (or, for method claim 20, independent claim 16).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following references are relied upon in the rejections below:
Boskovic, primary reference. (Boskovic, Jovan, et al. "Collaborative mission planning & autonomous control technology (compact) system employing swarms of uavs." AIA A Guidance, Navigation, and Control Conference. 2009.)
Dreslinski (Dreslinski RG, Zheng Q, Higgins RP, Hauswald J, Blaauw D, Mudge T, Chakrabarti C, Ballast J, Snapp W. An architecture for low-power high-performance embedded computing. In GOMACTech Conference (GOMAC), Thirty ninth Annual 2014 Apr (pp. 423-426).)
Muller (Müller W, Kuwertz A, Mühlenberg D, Sander J. Semantic information fusion to enhance situational awareness in surveillance scenarios. In 2017 IEEE International Conference on Multisensor Fusion and Integration for Intelligent Systems (MFI) 2017 Nov 16 (pp. 397-402). IEEE.)
Odom (Odom P, Natarajan S. Actively interacting with experts: A probabilistic logic approach. In Joint European conference on machine learning and knowledge discovery in databases 2016 Sep 19 (pp. 527-542). Springer, Cham.)
Zha (Zha YB, Yue SG, Yin QJ, Liu XC. Activity recognition using logical hidden semi-Markov models. In 2013 10th International Computer Conference on Wavelet Active Media Technology and Information Processing (ICCWAMTIP) 2013 Dec 17 (pp. 77-84). IEEE.)


Claims 1, 4, 9, 11, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boskovic and Odom.

Regarding claims 1 and 16, Boskovic discloses a complex adaptive command guided swarm system (and a related method) comprising:
a first command and control section comprising a user interface, a computer system, a network interface, and a plurality of command and control systems executable on the computer system; and

    PNG
    media_image1.png
    533
    710
    media_image1.png
    Greyscale
Boskovic fig. 1 showing a plurality of Autonomous UAVs in level 6.


    PNG
    media_image2.png
    349
    457
    media_image2.png
    Greyscale
Boskovic fig. 2.
The Examiner interprets “first command and control center” as encompassing the Command Center illustrated in fig. 2. It comprises a user interface, as well as a network interface to facilitate human planning / operating / control. See generally. 8.
a plurality of networked swarm of semi-autonomously agent controlled system of systems platforms (SAASoSPs), each of the plurality of SAASoSPs comprising:

    PNG
    media_image3.png
    453
    775
    media_image3.png
    Greyscale
 Boskovic fig. 4, showing the Autonomous Task Manager (ATM) for individual UAVs.The Examiner interprets SAASoSP as encompassing the ATM illustrated in fig. 4. See generally Boskovic pp. 9-10, sec. III.
a second command and control section;
The Examiner interprets “second command and control section” as encompassing the “Decision & Execution” component of the ATM illustrated in fig. 4.
one or more sensors;
Fig. 4, “On-board Sensors”.
a network communication section configured to communicate with at least the first command and control section and one or more other SAASoSPs of the plurality of SAASoSPs and one or more equipment systems configured to create a physical effect on an object or an environment external to the SAASoSP;
Fig. 1 (reproduced above) illustrates communication links among the Autonomous UAVs as well as with higher level platforms. See generally p. 8, sec. A. The “networking systems” necessary to facilitate these communications are inherent in the disclosure.The Examiner notes that the Autonomous Agents in Boskovic are UAVs, and that “creat[ing] a physical effect on... an environment external to the SAASoSP” is an inherent ability of UAVs.
wherein the second command and control section includes:
at least one information fusion agent configured to mine and process information that originates in the environment external to the SAASoSP;
See generally fig. 4. “Operator/Command Center” control operations originate external to the ATM.
at least one control diffusion agent configured to generate control actions based, in part, on the information collected and processed by the at least one information fusion agent and disseminate the control actions within the SAASoSP; and
Fig. 4, “Supervisory Control Module”, “Common Operating Picture”, and “Decision & Execution” modules.
at least one operator infusion agent configured to receive a range of operator inputs via the first command 3NC 200,536 and control section including at least a range of high level mission objective data.
P. 5: “It allows for human intervention at the levels of the mission, function, team, platoon and UAV”. See also fig. 1, reproduced above.

Odom discloses the following further limitation which Boskovic does not disclose:
wherein the second control and command system is configured to operate using active advice- seeking learning logic using a combination of active learning and advice-seeking learning, wherein [the system is] configured to solicit or query for advice from a human operator via the first control and command system during either training ... or execution ... , including configuration to receive input of advice from the human operator concerning one or more complex domains of interest and/or concerning broad characterizations of entire regions of one or more data input spaces.
P. 528: “Hence, inspired by active learning [24], we propose active advice-seeking that aims to determine the regions of (relational/logical) feature space that is ideal for obtaining advice. For instance, will the accuracy of a model learned to predict heart attacks be higher if advice is given about the population who is overweight and has high blood pressure or about the population which smokes but exercises regularly? The answer is not clear but this is where active advice-seeking should be helpful. The goal of active advice-seeking is to lessen the responsibility of the expert both in terms of the effort that must be spent in specifying the advice, as well as the necessity that the expert understands the intricacies of the algorithm. The algorithm will automatically identify the regions of the feature space where the advice will be useful.” (Emphasis added.)See also pp. 531-32, sec. 3 (Relational Active Advice-Seeking).
At the time of filing, it would have been obvious to a person of ordinary skill to apply active advice-seeking learning (as taught by Odom) to the UAV system of Boskovic because—as explained by Odom—this would optimized input from human experts by choosing the most useful areas in the feature space to seek input about. (See p. 528, excerpt reproduced above.) Both disclosures pertain to machine learning, and although Odom does not pertain specifically to UAV applications of machine learning, the techniques described therein can generally be applied to any system which relies on input (feedback ) from a human expert.

Regarding claim 4, Roberts discloses its further limitation which Boskovic does not disclose explicitly wherein the plurality of SAASoSPs are configured to share multiple memories or data stores in a distributed database among the plurality of SAASoSPs using respective parallel processing units, wherein the distributed database includes a plurality of storage devices that are not all attached to a common processor.
P. 2: “The approach proposed in this paper resolves those problems through a highly robust, fault tolerant architecture of coordinated UAV swarms which operate in a rapidly varying uncertain environment, and share and distribute information in an ad hoc peer to peer network form.” (Emphasis added.)

Regarding claim 9, Boskovic discloses its further limitation wherein each SAASoSP includes one or more movement and propulsion systems. The Examiner notes that movement and propulsions systems are inherent features of any UAV, including the UAVs discussed throughout Boskovic.

Regarding claim 11, Boskovic discloses its further limitation wherein the one or more equipment systems include one more of a weapon ... a projectile firing system ...
P. 2: “Available weapons include surface-to-air (SA) missiles of various sizes and ranges, and directed energy (DE) weapons.”

Regarding claims 14 and 20, Boskovic discloses their further limitation wherein second control and command system is further configured to received multiple input information and respond to the multiple input information.
P. 1: The main objective is to develop a large scale, robust, and distributed Command, Control, and Communications (C3) architecture for the optimized control of 100s of unmanned vehicles within manned and unmanned airspace, all with minimal human intervention.See also figs. 1 and 4, reproduced above.

Regarding claim 15, Boskovic discloses its further limitation wherein the response by the second control and command system to the multiple input information includes responding to broad characterization by the human operator concerning entire regions of input space by targeting the entire regions of input space using the active advice-seeking learning logic.
“P. 6: Mission Planning Layer is located at the command center, and includes mission preplanning (high-level objectives, CONOPS, asset assignment, timeline specification, etc.). This layer is implemented by human mission planners. SSCI’s approach to mission planning is based on Genetic Algorithms (GA) and advanced mission planning tools. The outputs of this layer are 4D trajectories for the mission execution layer based on vehicle-to-task assignment arising from the global mission objectives.” (Emphasis added.)

Claims 2, 3, 10 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boskovic, Odom and Muller.
Regarding claims 2 and 17, Muller discloses their further limitation which Boskovic does not disclose explicitly wherein the at least one information fusion agent includes a combination of symbolic machine learning (ML) and probabilistic ML configured for data mining and pattern recognition.
Abstract: “The aim of this study is to design a high-level data fusion component combining probabilistic information processing with logical and probabilistic reasoning, to support human operators in their situational awareness and improving their capabilities for making efficient and effective decisions.” The Examiner notes that the logic used by Muller includes first order logic, which is a type of symbolic logic. See e.g. p. 399, second col.
At the time of filing, it would have been obvious to a person of ordinary skill to apply both symbolic and probabilistic machine learning techniques to the UAV system of Boskovic/Odom because these would enable human operators “to improve their capabilities for making efficient and effective decisions duet to decreased workload and increased situational awareness.” (See Muller p. 397.) Both Boskovic and Muller pertain to UAV operations; UAVs are referred to as Unmanned Aircraft Systems (UASs) in Muller.

Regarding claims 3 and 18, Muller discloses their further limitation which Boskovic does not disclose explicitly wherein the combination of symbolic machine learning (ML) and probabilistic ML further includes a combination of Bayesian graphical models with first-order logic.
P. 401: “Many approaches to probabilistic reasoning exist for tackling these shortcomings of logical reasoning. Bayesian networks (BN) are one of the most prominent examples of the more general class of probabilistic graphical models devised to perform reasoning under explicit consideration of uncertainties.”See also p. 398 discussion Information Fusion Component (IFC) for combining information from heterogeneous sources.

Regarding claim 10, Muller discloses its further limitation which Boskovic does not seem to disclose explicitly wherein the movement and propulsion systems includes one or more of wings, a quadcopter, a mobile floating platform, an underwater movement platform, or a space movement platform.
Fig. 1, depicting a winged UAV.
At the time of filing, it would have been obvious to a person of ordinary skill to employ a winged UAV (as disclosed in Muller) in the UAV swarm system of Boskovic/Odom because these vehicles are comparatively fast and have a long range compared to other vehicles. Both Boskovic and Muller disclosures pertain to UAVs.

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boskovic, Odom and Dreslinski.
Regarding claim 5, Dreslinski discloses its further limitation which Boskovic does not seem to disclose wherein the network communication section is further configured to interact using at least one single instruction, multiple data (SIMD) processing agent across one or more of the plurality of SAASoSPs.
P. 424: “the system contains a SIMD unit for throughput acceleration”.
At the time of filing, it would have been obvious to a person of ordinary skill to include a SIMD processing agent in a swarm of UAVs (as taught by Dreslinski) because—as noted in that disclosure—it can improve throughput acceleration. Both Boskovic and Dreslinski pertain to UAV swarms.

Regarding claim 6, Dreslinski discloses its further limitation which Boskovic does not seem to disclose wherein the at least one information fusion agent is configured to utilize at least one SIMD processing agent to determine a threat or impact assessment based, in part, on the mined and processed information.
P. 423: “a machine learning algorithm is used to identify threats based on combinations of the events (e.g. coordinated attacks).”P. 424: “the system contains a SIMD unit for throughput acceleration”.
The obviousness analysis of claim 5 applies equally here.

Claims 7-8 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boskovic, Odom and Zha.
Regarding claim 7, Zha discloses its further limitation which Boskovic does not seem to disclose wherein the at least one information fusion agent or at least one control diffusion agent is configured to use statistical relational learning (SRL).
P. 78: “statistical relational learning”. P. 78: application to UAVs.
At the time of filing, it would have been obvious to a person of ordinary skill to apply SRL to a UAV system (as taught by Zha) because this would provide for improved sensor processing results, particularly for object and activity recognition tasks. Both Boskovic and Zha pertain to UAVs and remote sensing.

Regarding claim 8, Zha discloses its further limitation which Boskovic does not seem to disclose wherein the SRL includes use of a Markov Logic Network (MLN).
PP. 77-78, disclosing various types of Hidden Markov Models, including hierarchical HMMs, abstract HMMs, layered HMMs. See also introduction, citing reference [1] pertaining to Markov Logic Networks.

Regarding claim 13, Zha discloses its further limitation which Boskovic does not disclose wherein the active advice-seeking learning logic includes statistical relational learning (SRL).
P. 78: “statistical relational learning”. P. 78: application to UAVs.
At the time of filing, it would have been obvious to a person of ordinary skill to apply SRL to a UAV system (as taught by Zha) because this would provide for improved sensor processing results, particularly for object and activity recognition tasks. Both Boskovic and Zha pertain to UAVs and remote sensing.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Odom discloses, inter alia, techniques pertaining to active advice-seeking learning. (The Examiner notes that this is a different paper is by the same first author as the Odom disclosure cited in the §103 rejections supra.) (Odom P, Natarajan S. Actively interacting with experts: A probabilistic logic approach. In Joint European conference on machine learning and knowledge discovery in databases 2016 Sep 19 (pp. 527-542). Springer, Cham.)
Roberge discloses, inter alia, algorithms for real-time UAV path planning. (Roberge, Vincent, Mohammed Tarbouchi, and Gilles Labonté. "Comparison of parallel genetic algorithm and particle swarm optimization for real-time UAV path planning." IEEE Transactions on industrial informatics 9.1 (2012): 132-141.)
Wei discloses, inter alia, a control framework for UAV swarm mission planning. (Wei, Yi, M. Brian Blake, and Gregory R. Madey. "An operation-time simulation framework for UAV swarm configuration and mission planning." Procedia Computer Science 18 (2013): 1949-1958.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124